Title: To James Madison from John P. Schott Jr., 6 August 1816
From: Schott, John P. Jr.
To: Madison, James


        
          Sir,
          New Castle—Mercer Co. Pa. August 6. 1816
        
        Should there be a vancancy [sic] for an American Consul, or commercial Agent, to any of the West India Islands—South America or elsewhere I should feel myself gratified with the appointment. I flatter myself that I should do Justice to the U. States—being well acquainted with the Islands and most other places—and can produce satisfactory recommendations from my friends in the City of Philadelphia—who will vouch for any responsibility confided in me.
        My Father who resides in Philadelphia was an officer under General Washington during the Revolutionary war. I am very respectfully your very Obt. Hb. Sert.
        
          John P. Schott Junr.
        
      